— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Queens County (Agresta, J.), dated May 13, 1983, which dismissed the writ.
Appeal dismissed as academic, without costs or disbursements.
In view of petitioner’s conditional release on parole, his liberty is no longer sufficiently restrained to entitle him to a writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Davidson v Walters, 100 AD2d 917). Lazer, J. P., Bracken, Rubin and Fiber, JJ., concur.